Case 1:20-cv-25231-RNS Document 10 Entered on FLSD Docket 02/03/2021 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                     CASE NO.: 1:20-cv-25231


  DOUG LONGHINI,

            Plaintiff,
  v.

  DADE PLAZA NORTH, LLC; WING
  TEAM, LLC; and SUBWAY 30425, INC.,

          Defendants.
  ______________________________________/

                               JOINT NOTICE OF SETTLEMENT

          Plaintiff, DOUG LONGHINI, and Defendant, SUBWAY 30425, INC., hereby advise the

  Court that the parties have reached an agreement in principle to settle the instant case pending

  execution of a Settlement Agreement. The parties will file a Stipulation dismissing this Action

  with prejudice once the settlement agreement is executed, which they reasonably expect to do no

  later than 30 days from the date of this Notice. Accordingly, the Parties, respectfully request that

  the Court vacate all currently set dates and deadlines as to Defendant, SUBWAY 30425, INC.

  only.

          Respectfully submitted this 3rd day of February, 2021.


   /s/ Anthony J. Perez                              /s/ Daniel L. Leyton
   ANTHONY J. PEREZ                                  DANIEL L. LEYTON
   Florida Bar No.: 535451                           Florida Bar No.: 0061824
   GARCIA-MENOCAL & PEREZ, P.L.                      KRAVITZ, TALAMO & LEYTON
   4937 S.W. 74th Court, Unit #3                     7600 West 20th Avenue, Suite 213
   Miami, FL 33155                                   Hialeah, FL 33016
   Telephone: (305) 553- 3464                        Telephone: (305) 558-5300
   Facsímile: (305) 553-3031                         Primary
   Primary Email: ajperezlaw@gmail.com;              Email: leyton@ktl-law.com
   aquezada@lawgmp.com                               Counsel for Defendant, SUBWAY 30425, INC.
Case 1:20-cv-25231-RNS Document 10 Entered on FLSD Docket 02/03/2021 Page 2 of 2




   Attorney for Plaintiff




                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that I electronically filed the foregoing with the Clerk of the Court

  by using the CM/ECF system. I further certify a copy of the foregoing was sent by CM/ECF to

  all counsel of record on this 3rd, day of February, 2021.

                                                       Respectfully submitted,

                                                       GARCIA-MENOCAL & PEREZ, P.L.
                                                       Attorneys for Plaintiff
                                                       4937 S.W. 74th Court, No. 3
                                                       Miami, FL 33155
                                                       Telephone: (305) 553-3464
                                                       Facsimile: (305) 553-3031
                                                       Primary E-Mail: ajperez@lawgmp.com
                                                       Secondary E-Mail: bvirues@lawgmp.com
                                                       aquezada@lawgmp.com;
                                                       crodriguez@lawgmp.com;

                                                       By: /s/ Anthony J. Perez____
                                                             ANTHONY J. PEREZ
                                                             Florida Bar No.: 535451




                                                   2
